Title: From Thomas Jefferson to William Blount, 1 August 1790
From: Jefferson, Thomas
To: Blount, William



Sir
New York August 1st. 1790

Your favour of July the 7th has been duly received. On information from Doctr. Williamson that you are not possessed of the acts establishing the western Governments, I have now the honor to enclose to you 1. The Ordinance of the ancient Congress for the Government of the Territory North West of the Ohio. 2. An act of the present Congress for the Government of the same. 3. Their Act for the Government of the Territory South of the Ohio.
It is expected Congress will rise this week. As soon as their Acts are printed a complete copy of them shall be sent to you. I presume they must be directed to you at your new residence, from whence we shall be happy to receive as full and frequent communications as shall be convenient to you.
It is not yet known whether a war has taken place between Spain and Great Britain. Colonel McGillivray and the Creek Chiefs are now here, and we hope that friendly arrangements will take place.—I have the honor to be with great esteem and respect &c.
